Citation Nr: 9901544	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veterans father and Dr. Jose A. Juarvez-Ortiz, 
Consulting Psychiatrist


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 30, 1974 to 
October 30, 1974.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted in order to reopen a claim 
for service connection for an acquired psychiatric disorder.  
On appeal, the Board reopened the claim and remanded for de 
novo consideration by decision dated in February 1997.  The 
RO subsequently denied entitlement to service connection for 
an acquired psychiatric disorder and the case is now before 
the Board on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  An inadequate personality is not a disorder for which 
service connection can be granted.

3.  An acquired psychiatric disorder for which service 
connected can be granted was not shown in service nor was a 
psychosis demonstrated within one year from service 
separation.  There is no evidence that the appellants 
inservice personality disorder is in any way related to 
current acquired psychiatric pathology or that acquired 
psychiatric disorder was superimposed on a personality 
disorder during service.

4.  The veterans current psychiatric disability, to include 
schizo-affective disorder and borderline personality, is not 
shown to be reasonably related to service or any event or 
occurrence therein.


CONCLUSION OF LAW

An acquired psychiatric disorder for which compensation can 
be paid was not incurred in or aggravated by active service; 
a psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.127 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  That is to say, service 
connection for a psychosis may be established based on a 
legal presumption by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  

Service medical records indicate that the veteran sought 
treatment on two separate occasions in August 1974, shortly 
after service entrance: once for a groin rash and once for 
pain in his left knee.  In early September 1974, he 
complained of back pain when breathing.  He was admitted to 
the hospital for muscle spasm of the left latissimus dorsi 
and discharged after two days.  In late September 1974, he 
complained of emotional problems.  A treatment note indicated 
that he was obviously having a difficult time adjusting to 
U.S. life.  Apparently, he freaked out on his liberty the 
prior weekend and stated that he had too many things on his 
mind.  People were reportedly making fun of his language 
problem and he was having difficulty sleeping due to the 
situation.  He had lost 40 pounds in boot camp and was not 
eating well.  The following day he was admitted to the 
hospital with a diagnosis of emotional depression, acute 
anxiety.

The veteran subsequent underwent an in-service psychiatric 
evaluation in October 1974.  Mental status examination 
revealed that he was referred for evaluation because of a 
series of visits to the dispensary resulting in a 
hospitalization for anxiety and tearfulness with some 
improvement.  However, when he returned to duty the anxiety 
and tearfulness returned.  During the interview, the examiner 
noted that the veteran was extremely tearful, upset, and was 
an obviously immature young man who spoke of his 
inability to continue in training.  The veteran reported that 
he was nervous, and that he felt people were making fun of 
him because of his difficulty with English.  He described his 
background to the examiner as from a small, isolated village, 
and that he graduated from high school and hoped to continue 
onto college.  The examiner concluded that the veteran was a 
very immature young man who grew up in a small isolated 
village with very little social stimulation or interaction 
and found himself in the United States, in a large dormitory 
having to cope with the demands of socialization and 
learning, who was acutely aware of a mild language problem 
but who obviously over-interpreted his problems and 
situation.  He opined that it was unlikely that continued 
experience in the Coast Guard would resolve the basic 
insecurity and inability to cope and he recommended that he 
be separated from service.  The diagnosis was immature 
personality.  The veteran was discharged on October 30, 1974.

The first post-service treatment record associated with the 
claims file is a  hospital discharge summary report which 
reveals that the veteran was admitted to the hospital in June 
1989, nearly 15 years after service separation, due to 
hearing voices, feeling anxious, and bizarre behavior.  
Mental status examination showed that he was spontaneous, 
correct, and polite.  Answers were coherent, but 
circumstantial at the time.  His main concern was hearing 
voices but he was not hallucinating during the examination.  
He was anxious, and affect was constricted.  He was well 
oriented to place, time and person, and memory was intact for 
recent events, fair for remote events, with poor judgment and 
insight.  The clinical assessment was a diagnosis of schizo-
affective disorder, alcohol abuse, and multiple physical 
conditions.  The examiner noted that he was very deteriorated 
both from the neuropsychiatric condition as well as the 
physical conditions, due to advanced chronic damage.  He was 
discharged August 11, 1989, with a poor prognosis.

The veteran was readmitted October 31, 1989, for insomnia and 
depression.  Mental status examination at that time revealed 
that he was alert, well-oriented, and without delusional 
thinking or perceptual disorders.  The main topic of concern 
was his problems with his family.  His mood was depressed and 
affect appropriate.  He was cryful during some of the 
interview.  Poor judgment and insight were noted.  During the 
hospitalization, he usually interacted well with others, had 
several episodes of crying spells, and expressed concern with 
family conflicts and feeling rejected by his wife.  His 
mediations included Xanax, Dalmane, and Corgard.  After nine 
days, he apparently left the hospital and received an 
irregular discharge.  The clinical assessment note indicated 
that his main diagnosis was schizo-affective disorder and 
that he looked better from the neuropsychiatric point of view 
from the prior hospitalization in August 1989.  The examiner 
concluded that his prognosis was nonetheless very poor due to 
various physical conditions.  The final diagnoses included 
schizo-affective disorder, alcohol abuse, episodic, tobacco 
dependence, continuous, substance abuse disorder, and cocaine 
abuse in remission.

The evidence shows that he was readmitted on November 13, 
1989, due to feelings of self harm, and family problems.  He 
was transferred on several occasions due to disruptive 
behavior and was eventually transferred to the Internal 
Medicine service for treatment of hepatic encephalopathy.  
His diagnoses included alcohol dependency, substance abuse 
disorder, and organic brain syndrome and he was discharged on 
December 19, 1989.  His GAF was listed as 50.  He was again 
admitted on January 5, 1990, for family problems and fear of 
losing control.  He was found to be manipulative, logically 
coherent, and relevant without perceptual or thought 
disturbances.  He was not suicidal, homicidal or aggressive.  
He was well oriented to time, place, and person, and had poor 
insight and judgment.  He was discharged on January 19, 1990.  
He was readmitted on January 24, 1990, for depression with 
self harm ideas and was subsequently discharged on February 
13, 1990.

A VA psychiatric examination report dated in May 1990 shows 
that the veteran reported an in-service history of doing well 
with training and was given a pass.  When he returned from 
that pass, for some unknown reason he began to feel 
depressed and stopped eating.  When his Sergeant asked him 
what was wrong, he began to cry and was taken to several 
places and eventually discharged.  He reported that he still 
did not know why he was discharged from service.  He had 
subsequently been hospitalized on several occasions beginning 
in 1989 with diagnoses of alcohol dependency and substance 
use disorder.  He reportedly used various substances 
including cocaine, hallucinogens, and marijuana.  He denied 
using these substances during military service and stated 
that his use developed afterwards.  The examiner noted that 
he was unemployed and had recently reunited with his wife.  
She noted that in his last hospitalization in January 1990, 
he was diagnosed with schizo-affective disorder and drug 
dependence in remission.  He apparently had also been 
diagnosed with organic brain disorder secondary to excessive 
alcohol intake and elevated ammonia levels.  His then-current 
medications included Corgard, Folic Acid, and Thiamine.  He 
reported strong headaches, but was able to do all his usual 
activities and helped around the house.  He also described 
being very depressed in the past and at one point had the 
intention of taking an overdose of medication but his mother 
stopped him.

Mental status examination showed that he was alert, aware of 
the interview situation, in contact with reality, showed no 
abnormal tremors, tics, or mannerisms, maintained good eye 
contact, and had a rather manipulative attitude.  His 
responses were relevant and coherent.  The content of his 
thought did not show any elements compatible with psychosis.  
He was not hallucinating, and was not delusional.  Some 
depression was noted, but he was not suicidal or homicidal.  
His greater preoccupation was being able to raise his family 
adequately and help economically.  He showed affect adequate 
to the emotional content, and his mood was tense and 
apprehensive.  He was oriented to person, place, and time.  
Memory was well preserved, and intellectual functioning was 
average.  Judgment was fair, and insight was only 
superficial.  The diagnosis was deferred pending a 
psychological examination and review of the claims file.  A 
clinical summary note dated in September 1990 showed 
diagnoses including substance use disorder: mixed substance 
dependence - alcohol, cocaine, borderline personality 
disorder.

Based on the service medical records and the examination, the 
RO initially denied entitlement to service connection for a 
nervous disorder by rating decision dated in October 1990 
essentially on the basis that his diagnosis of a personality 
disorder in service was not a disability under the law.  

A VA general medical examination report dated in July 1994 
showed diagnoses of cirrhosis of the liver with hepatic 
encephalopathy, insulin dependent diabetes with peripheral 
neuropathy and loss of urinary bladder control, status/post 
cerebral ischemia event, cortical cerebral atrophy, and 
arterial hypertension with chronic congestive heart failure.  
At that time, he was noted to be markedly retarded and slow.  
He answered coherently and relevantly but took his time and 
spoke very little.  He was partially oriented to time and 
place but his memory was very poor.  He was not able to 
handle funds.  In November 1994, the veteran sought to reopen 
his claim based on new and material evidence.  In support, he 
submitted various college transcripts, ten letters from 
friends and family, and records from the Social Security 
Administration (SSA) finding him disabled for purposes of SSA 
disability benefits.

At a personal hearing before the RO in May 1995, Jose A. 
Juarvez, M.D. and the veterans father testified on his 
behalf.  Dr. Juarvez indicated that, based on his review of 
the record and interview with the veteran, he disagreed with 
the in-service diagnosis of immature personality and was of 
the opinion that the appropriate diagnosis should have been 
major depression with psychotic features.  It was further his 
opinion that the nervous condition which started in service 
lead the veteran to self-medicate with drugs and alcohol 
which resulted in an elevated ammonia level which caused 
encephalopathy which lead to hepatic disease and pancreatitis 
with the ultimate consequence of organic brain syndrome.  
Thus, Dr. Juarvez concluded, the origins of the diseases 
which the veteran had at that time, including organic brain 
syndrome, started when he was on active duty as a nervous 
condition.  The veterans father testified that his son did 
not exhibit any symptoms of a psychiatric disability prior to 
entering service.  He indicated that the veteran was in 
school and played in a band.  He related that when the 
veteran returned from service, he was restless and anxious 
and isolated himself.  However, he did not seek treatment for 
any psychiatric disorder until 1989.  In the interim (between 
1974 and 1989), he returned to school for a period of time 
and attempted to run some businesses but then began using 
controlled substances and alcohol.  

A VA mental examination report dated in August 1995 reveals 
that the examiner reviewed the claims file, paying special 
attention to the service medical records, and concluded that 
the diagnosis of personality disorder made during the 
veterans short active duty was correct.  She indicated that 
the symptoms presented were not of psychotic proportions and 
were evidently secondary to his underlying personality 
structure, preventing a successful adaptation to military 
life.

At a second personal hearing in January 1996, Dr. Juarvez 
again testified as a consulting psychiatrist.  He indicated 
that he had reviewed additional evidence in the claims file 
and was restating his opinion from the previous hearing.  Dr. 
Juarvez vigorously maintained that he found no evidence of an 
immature personality in the file and that the proper 
diagnosis should have been major depression with psychotic 
features.  It was his opinion that there was no evidence to 
support a diagnosis of immature personality and that the 
symptoms the veteran manifested in service were 
manifestations of depression.  He was also of the opinion 
that the August 1995 diagnosis of personality disorder was 
not supported by the record, including in-service symptoms of 
insomnia, weight loss, emotional depression, anxiety, 
referential ideas, delirium, and false ideas.  It was his 
opinion that those symptoms were the manifestations of a 
major depression with psychotic features.  He further 
maintained that the veterans family history and background 
did not support a finding of immature personality but rather 
supported his conclusion that the veteran demonstrated 
evidence of a major depression with psychotic features while 
in service.  He also indicated that the veterans depression 
lead to self-medication with alcohol and cocaine and 
secondary to that he developed hepatic cirrhosis which caused 
encephalopathy due to elevated ammonia levels which 
ultimately caused organic brain syndrome.

A VA mental examination report dated in March 1996 indicates 
that it was impossible for the examiner to obtain a medical 
history directly from the veteran due to his organic brain 
syndrome.  A history from his mother related a long history 
of heroine, cocaine, and alcohol addiction.  Mental status 
examination revealed that he looked very retarded, withdrawn, 
and slow in all his movements and did not realize the reason 
for the examination.  He was superficially oriented to time 
and was limited in answering a few questions.  He could not 
specify his age, had difficulty making calculations, and took 
a lot of time before giving an answer.  No delusional 
material was illicited but he might have been hallucinating.  
His judgment was impaired.  A psychiatric board examination 
was recommended.  

The Psychiatric Board Examination report dated in April 1996 
indicates that a board of three psychiatrists evaluated all 
the evidence in the claims file and offered the unanimous 
opinion that the diagnosis of immature personality given in 
the October 1974 psychiatric evaluation was correct.  The 
Psychiatric Board also confirmed the diagnosis of personality 
disorder in the psychological evaluation report dated in 
August 1990.  The Psychiatric Board concluded that there was 
no evidence of any psychosis or any process of psychosis 
during the veterans active duty time.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran had a 
chronic acquired psychiatric disorder in service or a 
psychosis within one year thereafter for which service 
connection could be established.  While the veteran was 
diagnosed with a personality disorder in service, this does 
not demonstrate the presence of a chronic acquired 
psychiatric disorder in service.  Moreover, his psychiatric 
disorder, to include schizo-affective disorder and borderline 
personality disorder, was not the result of disease or injury 
incurred in or made worse by military service, inasmuch as a 
specific acquired psychiatric disorder was not shown until 
many years after service, and no post-service psychiatric 
manifestation has been related to the veterans military 
service.  Further, as discussed above, his personality 
disorder which was diagnosed in service, is not a disability 
within the meaning of the law providing for VA compensation 
benefits and no competent evidence has been provided which 
would suggest that it resulted in a chronic psychiatric 
disorder as a result of his military service.  38 C.F.R. § 
3.303(c) (1998); Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  As such, a claim for entitlement to service 
connection for an acquired psychiatric disorder must be 
denied.  

The Board has also considered the testimony of Dr. Juarvez, 
to the effect that the veterans current neuropsychiatric 
disorder began during his brief period of active duty 
service.  While Dr. Juarvez essentially reiterated the same 
contentions regarding the presence of an acquired psychiatric 
as the veteran has claimed from the beginning and for which 
he had been receiving treatment, three VA psychiatric 
examination reports, plus a board of three psychiatrists, 
directly contradict Dr. Juarvezs opinion that the veterans 
psychiatric disorder began in service.  One examination was 
conducted prior to the first hearing in May 1995; however, 
the other two examinations and the board of psychiatrists 
opinion, upon which the Board places particular emphasis, 
were conducted after the hearing and specifically considered 
Dr. Juarvezs hearing testimony.  This is further supported 
by the evidence which shows that the veteran did not seek 
treatment for a psychiatric disorder until nearly 15 years 
after service separation.  

Finally, while Dr. Juarvez opines that the veteran 
experienced a major depression with psychotic features in 
service, he does not conclude with certainty that the 
veterans subsequent schizo-affective disorder, initially 
clinically diagnosed in 1989, manifested in service, or was 
attributable thereto.  Instead, he suggests that the 
veterans depression lead him to self-medicate with drugs and 
alcohol which caused encephalopathy and ultimately organic 
brain syndrome and other physical disabilities.  Service 
medical records, made contemporaneously with the events, 
indicated a diagnosis of immature personality.  The initial 
post-service VA medical examination report dated in May 1990 
demonstrated limited evidence of an underlying schizophrenic 
processes, finding instead a borderline personality disorder.  
Specifically, no schizo-affective disorder was diagnosed at 
that time and, as previously stated, personality disorders 
are not disabilities for which compensation may be paid under 
current regulations.  See 38 C.F.R. § 3.303(c) (1998).  The 
diagnosis of an underlying personality disorder was confirmed 
after a review of the claims file in August 1995 and by a 
unanimous three-member Psychiatric Board review report dated 
in April 1996.  As such, Dr. Juarvezs testimony is greatly 
outweighed by the clinical evidence of record.  Had a 
psychosis been shown in service to have been superimposed on 
the personality disorder, a potential basis for service 
connection would exist.  There is nothing in the service 
medical records, or the immediate post-service medical 
records to suggest that the personality disorder was 
misdiagnosed.  In any event, the opinion entered was based on 
speculation and, as such, it does not provide a basis for 
allowing the claim.  For these reasons, the Board concludes 
that the hearing testimony, alone, viewed in light of the 
compelling medical evidence to the contrary, is not such to 
provide a relative balance of the evidence and the claim must 
be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
